DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment and Arguments
The Amendment filed on 4/7/2022 in response to the previous Non-Final Office Action (1/13/2022) is acknowledged and has been entered.
Claims 2-4, 6-8, and 12-22 have been cancelled.
Claims 1, 5, and 9-11, drawn to a targeted drug delivery conjugate comprising targeting ligand (elect antibody), affinity ligand, triazines and a therapeutic agent liked to the affinity ligand, are examined on merits.

Rejections/Objection Withdrawn

	The Improper Markush grouping rejection of claims 1 is withdrawn in view of the claim amendment.

	The written description rejection of claims 1, 5, and 9-11 under pre-AIA  35 U.S.C. 112, first paragraph is withdrawn in view of the claim amendment and applicant’s argument.

The related objections of the specification are withdrawn.

Rejection Maintained and Response to Arguments

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


1.	Claim 1, 5, and 9 remain rejected under 35 U.S.C. 103 as being obvious over Karsenty et al WO2005113012 (published Dec 2005) in view of Liddell et al (WO20090138714, published 2009) as set forth in the rejection:
The instant claims are directed to a targeted drug delivery conjugate comprising:

Targeting ligand----affinity ligand------therapeutic agent, wherein the affinity ligand is examined to the extent of triazeines.

Karsenty et al teach a pharmaceutical composition used for treating a bone diseases including a cancer (page 9, line 1, wherein the composition comprises a conjugate having a structure as A-L-B, wherein, A= β-adrenergic agent (antagonist) as a therapeutic agent, 
B=targeting moiety (bone-targeting moiety), and 
L= linker, which is affinity ligand that is biotin paired to (having affinity to) avidin (page 5-7).  Karsenty et al further teach adrenergic antagonist binding to β2-adrenergic receptor (page 11) and bone targeting moiety is an antibody against bone-specific protein (page 19).  Karsenty et al also teach the biotin-aviden linker is suitably be a linkage to biotinylated antibody (here is bone- protein antibody) complex and linked to β-adrenergic agent complex (page 23).
Karsenty et al do not teach conjugate comprising triazines as affinity ligand linked to a targeting ligand that is antibody.
Liddell et al teach antibody fragment using derivative triazines as an affinity ligands to purify the antibody fragment or a conjugate comprising thereof (entire document).  Liddell et al teach the antibody fragment could not be purified by protein A or G because it does not contain Fc fragment that has affinity to protein A/G. Thus, Liddell et al suggest using triazines to replace protein A/G to purify antibody fragment.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to replace biotin with triazines to make an antibody-triazines-drug conjugate in a pharmaceutical composition for drug delivering with expected result.  One of ordinary skill in the art before the effective filing date of was made would have been motivated to apply the teaching of Liddell et al to the teachings of Karsenty in order to benefit the of delivering any therapeutic drug including anti-cancer drug for the purification or delivering purpose because Karsenty et al have shown a concept and method of making drug conjugate comprising antibody-biotin-drug conjugate.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success for combining the teachings to make the antibody: triazine-drug covalently or non-covalently for delivering the drug to the antibody binding antigen site because Liddell et al have shown triazines have affinity with antibody fragment by interaction and the interaction is stable in neutral/physiological condition.  Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results. 
2.	Claim 1, 5, 9, and 10-11 remain rejected under 35 U.S.C. 103 as being obvious over Karsenty et al  WO2005113012 (published 2005) and Liddell et al (WO20090138714, published 2009) as applied above, and further in view of King et al (Bioconjugate Chem 10:279-288, 1999).
	The teachings of Karsenty and Liddell are set forth above.
	The references combination do not teach therapeutic agent is anticancer agent or toxin and linker is branch linker. 
	Anticancer cytotoxic drug conjugated with an antibody has been shown as effective targeting vehicle for cancer therapy and branched linkers is also used for forming a conjugate for years.  King et al teach monoclonal antibody and doxorubicin (Dox) conjugated by a linker, that is branched linker (entire document and scheme 1-3).  King et al teach the branched conjugate ere more potent in vitro than the single chain conjugate in antibody-Dox.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to replace the single linker to make an antibody-affinity agent-drug conjugate with branched with expected result.  One of ordinary skill in the art before the effective filing date of was made would have been motivated with reasonable expectation of success to apply the teaching of King to the teachings of Karsenty and Liddell in order to increase the effectiveness in the conjugate for cancer therapy because King has shown the anticancer antibody conjugate and method of making and using the branched linker in the antibody-drug conjugate with better efficacy as anticancer drug and Karsenty and Liddell have shown conjugate having the structure targeting ligand (Ab)-affinity ligand (Triazines)-therapeutic agent. Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results. 
Response to applicant’s argument:
	On page 4, applicant states that the PCT publication by Liddell could not be found and conclude that the art teaches what the Examiner is alleging and no rationale behind the rejection.
	In response, first, the Office apologizes the typographic error with additional one number 0 (WO20090138714) for citing the reference.  However, if applicant review the entire Office action, he should be aware of total three references cited for two art rejections and all the references are provided in the office action, one of the references labeled WO2009138714 (by Liddell et al) is obviously there. After reviewing the teaching of Liddell, applicant would understand that the Liddell et al teach that linking triazines as an affinity ligand to purify antibody, fragment or a conjugate comprising thereof. Thus, the Examiner formed rejection is based on the teaching of references, not his/her alleging.
	On page 5, applicant argues that King ‘s reference fail to show the limitation present in dependent claims 10 and 11 and does not cure the deficiencies in the proposed combination of Karsenty and Liddlle. 
	In response, applicant does not provide reasoning why King does not cure the deficiency and/or not meet the limitation of claims 10-11. As set forth in the rejection, Karsenty and Liddlle together teach antibody targeting drug deliver conjugate with affinity ligand triazines that are recited in based claims 1, and claims 5 and 9. King teaches a conjugate comprising a monoclonal antibody and a cytotoxic drug doxorubicin (Dox) linked by a branched linker that are the recitation of claims 10-11. Thus, the references in combination teach all the limitation set forth in the pending claims.  For the reasons, the rejections are currently maintained for the reasons of record.
Conclusion
No claim is allowed.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LEI YAO/Primary Examiner, Art Unit 1642